Citation Nr: 1207259	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, to include service in Vietnam.  He died in August 2008.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in her January 2010 VA Form 9, the appellant requested a Travel Board hearing at the RO.  In correspondence received by the RO in February and April 2009 the appellant advised VA that she had moved from Texas to Arkansas.  She provided her new address in Arkansas.  The new address was also the same one she included on her VA Form 9.  In an October 2010 letter, which was sent to the proper address in Arkansas, the appellant was advised that her Travel Board hearing had been scheduled for November 30, 2010 at the Little Rock RO.  The record reflects that she failed to appear for the hearing.  However, a November 16, 2010 report of contact indicates that the appellant reported that should would be unable to attend the Travel Board hearing and that she would like her hearing to be rescheduled.  The report of contact reflects a different address in Arkansas.  Thereafter, no hearing was scheduled.  As such, in July 2011, the Board remanded the case so that the requested hearing could be rescheduled.  Thereafter, a November 2011 letter, which was addressed to the Veteran, and not the appellant, at their former Texas address, informed the appellant that the hearing had been rescheduled for January 10, 2012.  The record thereafter reflects that the appellant failed to appear for the scheduled hearing.  

The Board finds that the appellant was not properly notified of the rescheduled hearing.  The November 2011 letter informing the appellant of the rescheduled hearing was improperly addressed.  First, it was addressed to the Veteran, who is deceased.  Second, it was sent to an address that, at that time, was not only over two years old, but was in the wrong state.  Consequently, the appellant has not received proper notice of the rescheduled hearing.  As noted in the July 2011 remand, the failure to afford the appellant a Board hearing would amount to a denial of due process.  Therefore, the appellant should be contacted in order to ascertain her correct mailing address.  Thereafter, she should be scheduled for a Board hearing at the RO and she should be properly notified of the date, time, and location of the hearing by letter mailed to her correct address.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and confirm her proper mailing address.

2.   Schedule the appellant for a personal hearing with a Veterans Law Judge of the Board at the RO in accordance with her request.  The appellant and her representative should be notified in writing mailed to the proper address, of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims files should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


